MORRISON, Judge.
Appellant, having been arrested for murder and the district court having refused to set bail, sued out a writ of habeas corpus before the District Judge of the 119th Judicial District in order that he might be admitted to bail. At the hearing of said writ, he was refused bail and remanded to custody. From that judgment he has appealed to this court.
After a careful consideration of the record, it is our opinion that appellant is entitled to bail, and we have fixed the amount of his bail in the sum of $5,000. The judgment will be set aside, and the appellant will be admitted to bail and released from custody, upon the execution by him of a bond in the sum of $5,000, with good and sufficient sureties, conditioned as the law directs.
Ordered accordingly.